DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

The claims are is objected to because of the following informalities:    
claim 1 line 3 reads “a upstream part” and should read “an upstream part”
claim 18 lines 4 reads “a conveying directions” and should read “a conveying direction”
Appropriate correction is required.




Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 14-16, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raineri (FR 2448280 A1).

Regarding claim 1, Raineri discloses a system for cleaning a flow of harvested crop, the system comprising: 
a cleaning zone (enclosed by casing 14) having an upstream part and a downstream part; 
a conveyor (13) arranged to convey the flow downstream of the conveyor into the cleaning zone into which the flow is intended to be discharged, the conveyor having a downstream end; 
a suction cleaning unit (17) located above the cleaning zone and operable to generate an upward air flow through the cleaning zone for extracting residues contained in the discharged flow; and 
at least two conveying rolls (22) disposed behind the downstream end of the conveyor in the upstream part of the cleaning zone in order to be fed with the flow of harvested crop discharged from the conveyor, the at least two conveying rolls and the conveyor conveying the harvested crop in a common direction, the at least two conveying rolls arranged to convey the crop flow and to discharge it into the downstream part of the cleaning zone, wherein passages are formed between or through the at least two conveying rolls (see Fig. 3), the passages being arranged to allow an upward air flow therethrough for extracting residues from crop present on the at least two conveying rolls (page 3 lines 93-95).

    PNG
    media_image1.png
    499
    509
    media_image1.png
    Greyscale

Raineri Figure 3

Regarding claim 2, Raineri discloses the system according to claim 1, wherein the passages are arranged to generate turbulences within the upward air flow passing through them to improve extraction capacity of residues by the air flow (see Fig. 3, 22 rotates while 17 pulls air upwardly).

Regarding claim 3, Raineri discloses the system according to claim 1, wherein the at least two conveying rolls are disposed in axially spaced relationship to provide in between axial clearance which is part of the passages (see Fig. 3-4, 22 are spaced from each other).

Regarding claim 4, Raineri discloses the system according to claim 1, wherein the at least two conveying rolls comprise an upstream conveying roll (in Fig. 3, the roller 22 furthest to the right) which is disposed in continuity with the conveyor (page 3 lines 95-63) while forming passages between the conveyor and the upstream roll, the passages between the conveyor and the upstream roll arranged to allow an upward air flow therethrough for extracting residues from the crop moving from the conveyor to the upstream roll (22 is spaced from 13 and receives material from 13).

Regarding claim 5, Raineri discloses the system according to claim 4, wherein the upstream conveying roll is disposed in axially spaced relationship with the conveyor to provide therebetween axial clearance which is part of air passages between the conveyor and the upstream roll (see Fig. 3-4, 22 are spaced from each other, and 22 is spaced from 13).

Regarding claim 6, Raineri discloses the system according to claim 1, wherein the conveyor (13) comprises an impervious belt (see Fig. 4, belt 13 is shown to be solid with transverse ribs 13a).

Regarding claim 7, Raineri discloses the system according to claim 1, wherein at least one of the at least two conveying rolls presents recesses (see Fig. 4, the portion of 22 not covered by star elements 23) forming part of the passages between the at least two conveying rolls.

Regarding claim 8, Raineri discloses the system according to claim 7, wherein the at least two conveying rolls comprise an upstream conveying roll (22) which is disposed in continuity of the conveyor (13) while forming passages between the conveyor and the upstream roll, the passages between the conveyor and the upstream roll arranged to allow an upward air flow therethrough for extracting residues from the crop moving from the conveyor to the upstream roll, and wherein the recesses form part of the air passages between the upstream conveying roll and the conveyor (see Fig. 3-4, 22 are spaced from each other, and 22 is spaced from 13).

Regarding claim 9, Raineri discloses the system according to claim 7, wherein the at least one of the at least two conveying rolls comprises a shaft (22) on which a plurality of disks (23) are mounted in axially spaced relationship in order to form the recesses therebetween.

Regarding claim 10, Raineri discloses the system according to claim 9, wherein each of adjacent ones of the at least two conveying rolls comprises a plurality of disks (23) forming the recesses therebetween, the adjacent ones disposed relative to each other so that air passages are formed through the recesses.

Regarding claim 11, Raineri discloses the system according to claim 10, wherein the adjacent ones are arranged so that disks of one of the conveying rolls are disposed with clearance axially opposite of recesses of another one of the at least two conveying rolls to form air passages therebetween (see Fig. 4, 23 from one roll are aligned with 22 of adjacent rolls).

Regarding claim 14, Raineri discloses the system according to claim 1, wherein at least one of the at least two conveying rolls (22) presents a geometry that is substantially a geometry of revolution around a rotational axis of the at least one of the at least two conveying rolls (see Fig. 3, 22 rotate about an axis extending through 22).

Regarding claim 15, Raineri discloses the system according to claim 14, wherein the geometry of revolution presents grooves (the length of each roller between 23) to improve the conveying of the flow of harvested crop by the at least two conveying rolls.

Regarding claim 16, Raineri discloses the system according to claim 1, wherein a periphery of at least one of the at least two conveying rolls comprises protrusions (23) to interact with and to agitate the flow of harvested crop.

Regarding claim 18, Raineri discloses an assembly for processing a flow of harvested crop, the assembly comprising a system for cleaning the harvested crop according to claim 1, the system further comprising a second conveyor (28) disposed underneath the cleaning zone and which is arranged to convey the cleaned crop flow along a direction different from a conveying direction of the conveyor.

Regarding claim 20, Raineri discloses a harvesting machine comprising a harvesting unit (I, page 2 line 66), and a system according to claim 1 for cleaning a flow of harvested crop provided by the harvesting unit.








Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Raineri in view of Pellenc (US 8642910 B2).

Regarding claim 12, Raineri discloses the system according to claim 1, wherein the at least two conveying rolls comprise an upstream conveying roll and a downstream conveying roll. Raineri does not disclose the upstream conveying roll presenting a nominal diameter that is greater than a nominal diameter of the downstream conveying roll.
In the same field of endeavor, Pellenc discloses a berry sorting harvesting machine having a conveyor (5) with an upstream roll (5a) and downstream roll (5b). Pellenc teaches that in order to limit the risk of stickiness in the area of the exit end of the conveyor, the downstream roll has the smallest diameter possible (col. 10 lines 54-64). It would be obvious to one of ordinary skill in the art to provide the downstream roller disclosed by Villis with a smaller diameter than that of the upstream roller, as disclosed by Pellenc, as a way of reducing stickiness. 



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raineri (FR 2448280 A1).

Regarding claim 13, Raineri discloses the system according to claim 1. Raineri does not disclose wherein the at least two conveying rolls are driven in rotation at a same rotation speed.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP.2144.05.II.A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to drive the conveying rolls at the same speed as an alternative design for the same separator device. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Raineri in view of Ravineau (US 20110306394 A1).

Regarding claim 19 Raineri discloses the assembly according to claim 18. Raineri does not disclose a destemming unit, the second conveyor being part of the destemming unit. 
In the same field of endeavor, Ravineau discloses a grape harvester having an auger (13) distributed storage area (hopper 12) located beneath a suction unit (3). Ravineau further discloses that as an alternative to the suction unit pictured, a destemmer device can be provided to remove unwanted material prior to storage (paragraph 36). It would be obvious to one of ordinary skill in the art to provide the auger (28) disclosed by Raineri with a destemmer device, as disclosed by Ravineau, as a way of further removing unwanted material prior to storage. 



Response to Arguments

Applicant’s arguments with respect to claim(s) 1-5, 7-11, 13-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         



/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671